4:;6




            OFFICE   OF THE         ATTORNEY GENERAL             OF TEXAS
                                       AUSTIN
  ~~CNERSECLERS
  *yTORNEYGENERIL




,aoorableL. A. Wooda
,ut. ~uporintuvlent of ?ubllo Inrtruotlon
&wtln, mx-
                         oplpLolp    lo.       o-6501




                                                               boon noeird    ud
.arefullJ 0on*1d0md                                               lt   a8 f011ov81

      vlth rwp8tt    t

                                                         lI p ~liOlOg i88
                                                        Oh0018 Of thi8
                                                        8d ?OP frr-
                                                        8iti 8dUC&tiOn


                                bed 8t8i.GSleIlt 18 8UbEitted
                                may be h8lpfu.l. In it ve
                                t Out thO8s ~Ftillent l8&HCt8
                              artmental practice8 vhloh apply
                              uaclon vlth regard LO the teach-
                              and healih and phy8lcal education."

                 The 8taLement attached LO your letwsr reads as
t0110vs:
                                           .
BOO. L. A. wood8 - pw8                2




   'Th8 8tUe  D8~HiMlXt Of BdUO4tiOSX 18 OO&mtOd
   vlth l pmblu   in ooaaoctlon vlth th8 dL8ttibUtlon
   Or btAto-adOptOt¶bOOk8 in p 81010~ U&I p48iOa1
   eduoatlon.          &LdW    &Hi810  e8
                                        “z 3, fl@Vi8@d  civil
   SwUt88    Of 1925,          th8PO 18 8 dOfinlL8    ~Wvi8i0.31  iOr
   8 teXtbOOk in th0           BUbj8Ot Of phy8iOi0gy    iOr   th8
   hi& rohool grYde8 urdW ti                       mtitiVl8 li8t PrOVi81OQ
   of tin lav. AFt%Ob  P66%,                      8W.   1,       &U’OVid@8t

         "Th8t in8tmOtlol3 in p48iOa     OdUCatiOtA
         8ti   b 8l8tM b il8&UXd
                               8dti0   put   Of thr
         OOU-8 Or irwbFUOtiO?JU&d tmbhg      in th8
         pub110 llUUuly    Md 8.0-?2      8OhOO1r Of
         the 8tato by Mptrkr   1, 1930.'
         @tie18        2&i)., 3.80.2, 8trt88l
         "Th8 St&o  Supsrintand8nt     Or ?ublio I 8trWZtiOa
         8h811 pm&B&r8 COUT8.8 Of b8tAlCbiOXA ! OF th8
         public $OhOO18 Of t&      8ktO iOr,th8 PtWK388 Of
          OU'X7bg       OUt    thi8       AOt.'

   'Ylthin      ~CMt     8OILthr thalv            h8    b88JA88tabil8h8a                Vithh
   the Stat8 D0pariim8ntOf ~UC84tiOIi                        8   DiVirion        Of iiOa.lth
   ana Physical Education, the prbary                            purporo       0r  vhic!;
   18 co encourrge better Cour8e8 in hwlth  ti physical
   education throughout 811 the grade8 Of Lhe 8ChoO1 ViLfr
   particular       cmphnels     upon        phy8iCd         tralnlng         eour888     in
   the last ivo year8 of the hLgh rchool. The DiVi8iOn
   or Qupervislo~ u;iiCurrlculua of the Qtaio Deparment
   of Education in lu latoat bulletin recomendr    thar
   p4qiology be Laugh; at Khe ninth gmdo level    l6 a
   credit course 8.nd that health and phyalcal oducaLlon
   bo taught at th8 lleV8nth or tvalfth grade lOV818 &8
   a credit ooumo.              .
   "my     local rchool         offloialr          aov rn         requertilig        the
      L. A.VOOd8               - ?wO          3

      8tdtlODepartmoat   of teuo~tlon to 8upplJ than
      Vith tutbook     in ply8lOlOOJ (a t.xLbook         that 18
      89@OifiOti1J provided for in UtiOl8 2843) Md
      a80  vlth tUtbOOk     iOr  0OI1F888     In Lualth U&d
      ph~81Oti 6dUO~tiIX3  t0b 8OffOr 6         adtth 6 lhVUth
      aad tvrlfth -0      lrvrlr. (10 tutbook in hulth
      Ud -81ti       lduCatiOB 18 8Q8Oiiitti4         provldod  ior
      b     tiU      8tdiUt88         tithOU&ih              &?tiOh          266;k,    880.               1,
      pr88Orib88              iZi8tPUCtiOIL             iS¶ pbf8iOa             6dUOaCi0&)

      ‘Of      th6    1118       book8        OXX Lhs          tit;910            ii8t     Of        tUt8
      vbloh YIN bdo~H,rdby tin Stat.         Bou'd OS tdwbtlon,
      88V6rd    Of thsr 4C8 $d.Urily tOXt8 in i'htithMd
      phy8iCbi Yduoation inst8ad        of being prlrurlly L8xL8
      iIXP48101OgJ.        Th   8WdJ  Ot 948101Ogl        iU 8t8ti-
      ily a8CFW8iXhg     urb th&I 8LUdJ   Oi hB&h       m    phy81Oti
      OdUUtiW       18 8tOu       Uld H$idlr    tiOFU8w          irr
      th8 plbll8 #Oh0018      0 I th. 8trt8. /I Vdd          b6 hi@y
      dtJ8inb1.          if      textbook8              Could         be    8U9p11.d           for        in-
      8tPUOtiW           itIhulth                 Md        p48iOti          lbU~ttO&                     th@n
      18 DO qUOBt;iOXt &Out   tutbOOk   fbr 948101o(lJ,
      8-0.  thi8  8UbjWt    18 8mCifiGtil.f li8tvd in th.
      BtdiUt.8.’

                         ~tiCl6   2343,                     vIX7bpoLL’8      AlUb0t~t.d              feu8        civil
StbtUt88       POti8     68 fO11OV8;

                         ‘Art,        2843.             UnifOm             8T8tU
                         ‘%%mTextbook                       Com.irrlon authorhod
      by thi8 AOt 8m                     h4V6           WtboPit~             t0      8ObCt           ti
      WiOp t         l WlfOm           8y8f.U           Of     WXtbOOk8              t0   be    U88d
      in th6 $UbliO    fF6a   80&018     Of l’Oxx8,     md tb
      book8 80 88hCt.d      Md    dOpL8d       8hal1   be pX'iXlt6d
      in the -1i8il      1lmgU48,     8nd 8m1        inClUd8     Uid
      be limited to toxtbook6 on the follovlng               rub-
      Jectr, 89.11&@,        CUdiIQ,     Ellg118h    1-*8         md
      g r r p la geogmphy,
                  r,         liLkaPetic,   phyriology-hygiene,
      civil government, hirLory of the United aLaLea
      (ln vhlch the con8trucrlon placed on the Federal
      Conrtitutlon by the father8 of the Confoder6cy
      8h811   be fairly reyrebented),    NsLsry  of Texar,
      agriculture,          A        8y8t6n            of     VrLKiXXg       book8,        l
      8y8tU Of           dWing
                         bOOk8, Md Uy &80, if d80IS6d
      mC888w,     rdO$t l g8Ogti$hy Of 'fOXa Md a Civil
      gOVeX%WXXt  Of T6,xr8; pl'oVid6d -iho$noIl6 Of Iaid
      book8 rhall contti 8nyLhlng of a partL8an or
      rectarlan character, snd LhaL nlthlng ln this Act
      shall be consLru6d LO yre'feni Lhe tdrching of
      GCRUFA&I,Bohemian, Spenlsh, Fi%ACh, LaSti, Or
gon. L. A. Yoods - rag* 4

    Orrek ln any of the pub110 lohools.

                    %ld    Textbook
                               Cammlsslon sJml1 also adopt
    l a r ltlp lo   list           u se ln t& e blgh saJaools
                           o f b o o k s fo r
    or the 8tat0, said mult1p1. list 1na1udlng not rover
    than thr.. (3) no? 1000 than fir. (5) tutbooks on
    tha folloviry subjootsr    algobn, glame lrautry,
    Solid 6O-tF7,   6Ul.m     SOiMOO, bioloq, ~~siO8,
    ohamlst~, b one-yew #Moral history, uloIont hlstor~,
    modrmhIstory,morIarrr      hlstory,Utln,bpml~,
    ohyslaxl geogmp4,     mgllsh co4msltlon,     history of
    Anricxn litomtu~o,     hlrto~ of wlrh       llteraturs,
    g4SiOlw,         ~l’i.tUM,          M       OiVil   6OtWMOlbt   Uld   iOr,
    loh       high school braaah of study any OIU or srror8l
    or   tk83   tab00k8     OS raid matip      ti8t adopted SOP
    the subjaot my br releotod$ prorldad, hovetar, tht the
    sweral textbooks do not oxcod the xllonbh               number
    .Q8ittiMt        to on. textbook  for aad used Ln MJ hQh
    sob001 88 tha toxtbook o? In suah x brumh io tb8t
    a y hr o & o l,     b utw& n luah book or hooks 18 or 81% so
    a&sea bf loaxl ruthorltlos fro ths multIdo llsr;
    adopted auah book or booka &al1 ba aontlnued            la that
    high school for        tha uhtlra fit0 (5) pars of t5e
    adoption porlod.         rmvia04, hovrrrr,     tbt tha multi-
    plo list hareuh provldau ror shll           bpply to all high
    sobaols alxssd         by the Dapxrtnant or ~o4tlan       as
    hi& schools of iA* first         olus.     Par us0 in all other
    high sohools a unIfonr s-tom of textbooks           an mob
    subjrat      wntloaad abors shsll bo srlectod by tno
    00a8rian~         pr0ria0d, tmi irr my oity or ~~~O~OIKIML
    lohool dlstrlot        hxvlq more t&u ana high sobool of
    the first 01~88 sxld 8ity or indrponduh school
    dlstriot      s&l1 adopt from said multlplo list for use
    ln rrch of s8lA hi@ sohools t-ha sua books ami
    shall use s&M books so adopted for a period of not
    less than fit0 (5) yosrs.
               n8peclflc rules as to the manner of the
    selection of books by the high school shall be made
    by who State  Textbook f.%mlsslon.

              “The coamisslon, as heroin provided for,
    shall adopt tsxLbook8 in accordance vlth tirepro-
    rlslons of this Act for every  public free school in
    thin 8tet0 ubd 80 prblio  r-0 sohoo~ in this  8tato
    shall uso my tutbook unless sari lms beon provlously
    adopted and approved by this ooiuisslon~  and tJw com-
    mission shall prescribe  rules under vhlch all Lox\;-
    books sdopted and approved shall be in\.roducedor
gon.   L. A. Y0od8 - Page 5


       used by or        lo thr      pub110 solroolsor tha &ate.
                 ‘fa the wuat ls many as thraa sultabla
       texts are sot offand  ior adoption on uw one
       subjrot, the aomlsslon UJ srloot iaVer  tha thaw
       (3) text*.
                        Wara              oontraots         sml        not k       m00t0a
                    adoptians      mado      under        this Aat.       AB uuulod
       b* Y
       AOtS     941,47th. -6. P. 1366,Oh. 617,800.1.'
                        48 corpusJuris,0. U78, dofiaesthe tern
‘Jhyslology” u           follovsr
                 “Pbj81010g7. TM s~uaco 0r thr tunctlons
       or al.1t;heaffrersnt parts uid orgaas of 8nl.uls aad
       piat8,        tb0 0rri008          th0y    p~f,iom         in tb, l00no4        0s
       tb 0
          baidau*l,               thair      propebtiu,           lta.O
                        WoDstor~r iov mtaFr&Aorul                        DlotIoru&,         &W.BBd
pditm,        aazk08       the tom         aply~i~l~~~            a8    f0110v8~

                 "Tin breach of blologf deal& vlth the
       prowesses, batl*Itlrs 4nd phanoraaa inaiaaatal
       to and ohanoterIstla ot ur0    or ot llt~    ogtiaui
       tb 8tdy 0f th0 iurrcti08i8  0r thr 0rgw,    ti88u0h
       oells, eta. dur*    lire, as distlnot from aa4t
       vhich 6uls with thair stmoture.     Tbs tidal
                                 tha pheaomaaa 0fmantallIfe    lra
       usually n&dad               bs outside the or-m     SaOm   of
       p481010qt:
                        Corpus     Jurls Qacuadum, Vol. 42, p.                       36ir,
                                                                                         defines
the tern mQgieM’                as follovsl

                        “qgleno , A noun derived fru the Oreat
       vord ‘RJgela        J a systoa of prlnciphs and niLeD
       designed for        the promotton of hsalth.”

                        Corpus Jurls, Vol. 19, p. 1015, dsflnes "p4slc~l
lduc a tlo n”
           as follovsr
                         '?4sloalfducatlon - The Inoludes all          term
       that relates to the derelopunt and care of ths orgurs
       of smsatlon and at ths muscular snd nervous   sysLems.’
BOO. L. A. wood8 - PW     6

              Artlolo   167Sb-5(o)    provider for the dlscon-
tlmzrnce of the State Textbook Conlssion            snd the transfer
0s it8 duties ma run0~10~   to the 8taLe           Boera 0r Educe-
t1on.
               Tour questioa is aasvored in the aegatlve,
The rsglslatw    has not suthortsea the 8tate Boml 0r Mu-
oetlon to jnwcbso textbooks on p4sioel la u0r tio ItI  n.h a s
luthorlsed that Board to p ur o h up4sloloff
                                    o         uml physlologp
byglene textbooks.
                                          Yours     veq   truly

                                     ATTORHBY
                                            OElcBBAL
                                                   OF TEXAS



                                     B7           W%J.hnninO
                                                      ASSlstUat



        /T--y ,’ ^ __- ‘.
      ,--<,_      __        ?I
         .,            ‘., &G&t
                                 >